DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/06/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 22, 30 and 38 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 22, 24, 30, 32 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogasawara et al. (US 2010/0091128 A1) in view of Mihota et al. (US 2019/0141248 A1).

As to claim 22, Ogasawara et al. discloses a mobile device (Fig.19: signal processing system 4A), comprising:
a mobile device casing (Fig.19; [0151] and [0154]: the combination of the housing 21 of the optical device 2A and the housing of the camera main unit/signal processing device 3A.  Also see Fig.70, the housing of the lens barrel 22 and the housing of the camera main unit 403A);
an image sensor (Fig.19: solid-state imager 1), positioned in an interior space of the mobile device casing (As shown in Fig. 19),
comprising:
an image capture portion (Fig.1A: pixel unit 10A) configured to generate image data based on received light ([0088]: “The solid-state imager 1A includes a pixel unit 10A converting light into an electrical signal and outputting the electrical signal”);
a light source module (Fig.1: optical communication unit 12A) embedded in a silicon substrate of the image sensor ([0095]: “The solid-state imager 1A includes the pixel unit 10A, the analog-to-digital converter 11A, the optical communication unit 12A, the timing generator 13A, the DC-DC unit 15A, and the controller 16A, all integrated in a silicon substrate 18.”); and
a driver (Fig.20: driver 120T) for the light source module embedded in the silicon substrate of the image sensor ([0176]), wherein the light source module is connected to the driver by conductive paths embedded in the silicon substrate between the driver and the light source module ([0176]: “If the light emitter 120E is integrated with the driver 120T in the light transmitter 120, the driver 120T is connected to the light emitter 120E via a wiring layer of aluminum or tungsten within a semiconductor body to exchange an electrical signal.”  That is, the driver 120T and the wiring layer are embedded in the semiconductor substrate); 
an electrical backplane (Fig. 70: signal processing board 350), positioned in the interior space of the mobile device casing (See Fig.70),
comprising: 
a light sensor (Fig.19: optical communication unit 30A) configured to detect light emitted from the light source module of the image sensor ([0154]: “When the optical device 2A is connected to the signal processing device 3A, the optical communication unit 30A is optically coupled with the optical communication unit 12A in the solid-state imager 1”);
wherein the light source module is embedded on a side of the silicon substrate of the image sensor facing the electrical backplane (Fig.4; [0095] and [0099]: the optical communication unit 12A is installed on the bottom surface of the silicon substrate 18) or a side of the silicon substrate of the image sensor perpendicular to the electrical backplane, and 
wherein the light source module is configured to emit light into an open space within the mobile device casing between the image sensor and the electrical backplane to communicate the image data between the image sensor and the electrical backplane ([0156]: “the signal processing device 3A …performs optical communications between the optical communication unit 30A of own device and the optical communication unit 12A in the solid-state imager 1 to acquire the pixel data from the solid-state imager 1”).
Ogasawara et al. fails to disclose one or more actuators configured to move the image sensor within the mobile device casing, wherein said movement comprises movement relative to the electrical backplane.
However, Mihota et al. teaches one or more actuators (Fig.9A; [0209]: shake correction driving section 510) configured to move the image sensor within the mobile device casing, wherein said movement comprises movement relative to the electrical backplane ([0209]: “The image pickup apparatus 500X detects the shake and drives a shake correction driving section 510 (including a motor or an actuator) to adaptively move a solid-state image pickup device 505”. The main board 602X corresponds to the claimed electrical backplane).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ogasawara et al. with the teaching of Mihota et al. to have one or more actuators configured to move the image sensor within the mobile device casing, wherein said movement comprises movement relative to the electrical backplane, so as to equip the device with an image stabilizer and improve image quality.

As to claim 24, Ogasawara et al. in view of Mihota et al. discloses the mobile device of claim 22, wherein the light source module is a vertical-cavity surface emitting laser (VCSEL) embedded in the silicon substrate of the image sensor (Ogasawara et al.: [0103]: the light emitting element can be a VCSEL).

As to claim 30, Ogasawara et al. discloses a camera package (Ogasawara et al.: Fig.19: signal processing system 4A), comprising:
an image sensor (Fig.19: solid-state imager 1), comprising:
an image capture portion (Fig.1A: pixel unit 10A) configured to generate image data based on received light ([0088]: “The solid-state imager 1A includes a pixel unit 10A converting light into an electrical signal and outputting the electrical signal”);
a light source module (Fig.1: optical communication unit 12A) embedded in a silicon substrate of the image sensor ([0095]: “The solid-state imager 1A includes the pixel unit 10A, the analog-to-digital converter 11A, the optical communication unit 12A, the timing generator 13A, the DC-DC unit 15A, and the controller 16A, all integrated in a silicon substrate 18.”); and
a driver (Fig.20: driver 120T) for the light source module embedded in the silicon substrate of the image sensor ([0176]), wherein the light source module is connected to the driver by conductive paths embedded in the silicon substrate between the driver and the light source module ([0176]: “If the light emitter 120E is integrated with the driver 120T in the light transmitter 120, the driver 120T is connected to the light emitter 120E via a wiring layer of aluminum or tungsten within a semiconductor body to exchange an electrical signal.”  That is, the driver 120T and the wiring layer are embedded in the semiconductor substrate); and
an electrical backplane (Fig. 70: signal processing board 350), comprising:
a light sensor (Fig.19: optical communication unit 30A) configured to detect light emitted from the light source module of the image sensor ([0154]: “When the optical device 2A is connected to the signal processing device 3A, the optical communication unit 30A is optically coupled with the optical communication unit 12A in the solid-state imager 1”);
wherein the light source module is embedded on a side of the silicon substrate of the image sensor facing the electrical backplane (Fig.4; [0095] and [0099]: the optical communication unit 12A is installed on the bottom surface of the silicon substrate 18) or a side of the silicon substrate of the image sensor perpendicular to the electrical backplane, and
wherein the light source module is configured to emit light into an open space between the image sensor and the electrical backplane to communicate the image data between the image sensor and the electrical backplane ([0156]: “the signal processing device 3A …performs optical communications between the optical communication unit 30A of own device and the optical communication unit 12A in the solid-state imager 1 to acquire the pixel data from the solid-state imager 1”).
Ogasawara et al. fails to disclose one or more actuators configured to move the image sensor, wherein said movement comprises movement relative to the electrical backplane.
However, Mihota et al. teaches one or more actuators (Fig.9A; [0209]: shake correction driving section 510) configured to move the image sensor, wherein said movement comprises movement relative to the electrical backplane ([0209]: “The image pickup apparatus 500X detects the shake and drives a shake correction driving section 510 (including a motor or an actuator) to adaptively move a solid-state image pickup device 505”. The main board 602X corresponds to the claimed electrical backplane).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ogasawara et al. with the teaching of Mihota et al. to have one or more actuators configured to move the image sensor, wherein said movement comprises movement relative to the electrical backplane, so as to equip the device with an image stabilizer and improve image quality.

As to claim 32, Ogasawara et al. in view of Mihota et al. discloses the camera package of claim 30, further comprising:
one or more additional light source modules embedded in the silicon substrate of the image sensor (Ogasawara et al.: Fig.24: light emitters 120E); and
one or more additional drivers for the one or more additional light source modules (Ogasawara et al.: Fig.24: drivers 120T),
wherein the one or more additional light source modules are connected to respective ones of the one or more additional drivers via respective conductive paths embedded in the silicon substrate between the respective one or more additional drivers and the respective one or more additional light source modules (Ogasawara et al.: Fig.24: the light emitters 12E are connected to the respective ones of the drivers 120T via bonding wire 120W),
wherein the one or more additional light source modules are configured to emit light into the open space between the image sensor and the electrical backplane to communicate the image data between the image sensor and the electrical backplane (Ogasawara et al.: [0156]: “the signal processing device 3A …performs optical communications between the optical communication unit 30A of own device and the optical communication unit 12A in the solid-state imager 1 to acquire the pixel data from the solid-state imager 1”).

As to claim 38, Ogasawara et al. discloses an image sensor assembly (Fig.19: solid-state imager 1), comprising:
an image capture portion (Fig.1A: pixel unit 10A) configured to generate image data based on received light ([0088]: “The solid-state imager 1A includes a pixel unit 10A converting light into an electrical signal and outputting the electrical signal”);
a light source module (Fig.1: optical communication unit 12A) embedded in a silicon substrate of the image sensor ([0095]: “The solid-state imager 1A includes the pixel unit 10A, the analog-to-digital converter 11A, the optical communication unit 12A, the timing generator 13A, the DC-DC unit 15A, and the controller 16A, all integrated in a silicon substrate 18.”); 
a driver (Fig.20: driver 120T) for the light source module embedded in the silicon substrate of the image sensor ([0176]), wherein the light source module is connected to the driver by conductive paths embedded in the silicon substrate between the driver and the light source module ([0176]: “If the light emitter 120E is integrated with the driver 120T in the light transmitter 120, the driver 120T is connected to the light emitter 120E via a wiring layer of aluminum or tungsten within a semiconductor body to exchange an electrical signal.”  That is, the driver 120T and the wiring layer are embedded in the semiconductor substrate);
wherein the light source module is embedded on a side of the silicon substrate of the image sensor facing the electrical backplane (Fig. 70: signal processing board 350 corresponds to the claimed electrical backplane) (Fig.4; [0095] and [0099]: the optical communication unit 12A is installed on the bottom surface of the silicon substrate 18) or a side of the silicon substrate of the image sensor perpendicular to the electrical backplane, and
wherein the light source module is configured to emit light into an open space between the image sensor and the electrical backplane (Fig. 70: signal processing board 350) to communicate the image data between the image sensor and the electrical backplane ([0156]: “the signal processing device 3A …performs optical communications between the optical communication unit 30A of own device and the optical communication unit 12A in the solid-state imager 1 to acquire the pixel data from the solid-state imager 1”.
Ogasawara et al. fails to disclose an actuator coupled to the image sensor, wherein the actuator is configured to cause movement of the image sensor relative to an electrical backplane. 
However, Mihota et al. teaches an actuator coupled to the image sensor (Fig.9A; [0209]: the shake correction driving section 510 corresponds to the actuator), wherein the actuator is configured to cause movement of the image sensor relative to an electrical backplane ([0209]: “The image pickup apparatus 500X detects the shake and drives a shake correction driving section 510 (including a motor or an actuator) to adaptively move a solid-state image pickup device 505”. The main board 602X corresponds to the claimed electrical backplane).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ogasawara et al. with the teaching of Mihota et al. to have an actuator coupled to the image sensor, wherein the actuator is configured to cause movement of the image sensor relative to an electrical backplane, so as to equip the device with an image stabilizer and improve image quality.

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogasawara et al. (US 2010/0091128 A1) in view of Mihota et al. (US 2019/0141248 A1) as applied to claim 22 above, and further in view of Hubert et al. (US 2019/0141248 A1).

As to claim 23, Ogasawara et al. in view of Mihota et al. discloses the mobile device of claim 22, but fails to disclose the one or more actuators comprise:
one or more flexures configured to movably support the image sensor above or below the electrical backplane; and
one or more voice coil motors configured to move the image sensor within the mobile device casing.
However, Hubert et al. teaches one or more flexures configured to movably support the image sensor above or below the electrical backplane (Fig.1; [0053]: flexible members 124); and
one or more voice coil motors configured to move the image sensor within the mobile device casing (Fig.1; [0053]: voice coil motor 120).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ogasawara et al. and Mihota et al. with the teaching of Hubert et al. to have one or more flexures configured to movably support the image sensor above or below the electrical backplane; and one or more voice coil motors configured to move the image sensor within the mobile device casing, so as to properly performed the shake correction, thereby improving the image quality.


Claim(s) 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogasawara et al. (US 2010/0091128 A1) in view of Mihota et al. (US 2019/0141248 A1) as applied to claim 30 above, and further in view of Odawara (JP2010225755A, English translation attached to previous Office Action).

As to claim 31, Ogasawara et al. in view of Mihota et al. discloses the mobile device of claim 30.  It fails to disclose wherein the light source module and associated connections extend beyond an exterior surface of the silicon substrate of the image sensor by less than 100 microns.
However, Odawara teaches the light source module and associated connections extend beyond an exterior surface of the silicon substrate of the image sensor by less than 100 microns ([0013]: the entire semiconductor light emitting element and the wiring are embedded in the light transmissive resin layer).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ogasawara et al. and Mihota et al. with the teaching of Odawara to have the light source module and associated connections extend beyond an exterior surface of the silicon substrate of the image sensor by less than 100 microns, so as to reduce the thickness of the semiconductor package (abstract).

Claim(s) 25-28, 35-37 and 39-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogasawara et al. (US 2010/0091128 A1) in view of Mihota et al. (US 2019/0141248 A1) as applied to claims 22, 30 and 38 above, and further in view of Lott et al. (US 2013/0122617 A1, cited by applicant).

As to claim 25, Ogasawara et al. in view of Mihota et al. discloses the mobile device of claim 22.  It fails to disclose wherein the light source module embedded in the silicon substrate of the image sensor comprises:
a bottom metal contact embedded in the silicon substrate of the image sensor, wherein the bottom metal contact is connected to the driver via a first conductive path embedded in the silicon substrate between the bottom metal contact and the driver.
However, Lott et al. teaches a bottom metal contact embedded in the silicon substrate of the image sensor (Fig.8; [0067]: the second metal contact on the bottom of each interconnected VCSEL disk, similar to metal layer 311 in Fig.3), wherein the bottom metal contact is connected to the driver via a first conductive path embedded in the silicon substrate between the bottom metal contact and the driver ([0020]: “the top or bottom-emitting VCSELs may be integrated with and embedded within the back-end metal interconnecting layers of integrated silicon-germanium driver circuits”.  As shown in Fig.10(f), the second metal contract is connected to the integrated circuit via some electrical connection.  Specifically, the top surface metal interconnection on the left hand side of the VCSEL corresponds to the first conductive path in the claim).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ogasawara et al. and Mihota et al. with the teaching of Lott et al. to have a bottom metal contact embedded in the silicon substrate of the image sensor, wherein the bottom metal contact is connected to the driver via a first conductive path embedded in the silicon substrate between the bottom metal contact and the driver, so as to facilitate the VCSEL by means of extremely short interconnecting lines ([0020]), thereby making the interconnections between different components more efficient.

As to claim 26, Ogasawara et al. in view of Mihota et al. and Lott et al. discloses the mobile device of claim 25.  Lott et al. further teaches the light source module embedded in the silicon substrate of the image sensor further comprises: a top metal contact (Lott et al.: Fig.8; [0067]: the top metal contact layer 810) connected to the driver via a second conductive path embedded in the silicon substrate between the top metal contact and the driver (Fig.10(f): the top metal contact layer is connected to the integrated circuit via some electrical connection.  Specifically, the top surface metal interconnection on the right hand side of VCSEL corresponds to the second conductive path in the claim).

As to claim 27, Ogasawara et al. in view of Mihota et al. and  Lott et al. discloses the mobile device of claim 26, wherein the top metal contact extends beyond a surface of the silicon substrate of the image sensor by less than 100 microns (Lott et al.: [0020]: “the top or bottom-emitting VCSELs may be integrated with and embedded within the back-end metal interconnecting layers of integrated silicon-germanium driver circuits”.  Therefore, the top metal contact is completely embedded in the substrate).

As to claim 28, Ogasawara et al. in view of Mihota et al. and Lott et al. discloses the mobile device of claim 26.  Lott et al. further teaches wherein the light source module embedded in the silicon substrate of the image sensor further comprises:
a lower reflector positioned adjacent to the bottom metal contact (Fig.4: [0057]: the bottom distributed Bragg reflector (DBR) 440);
an upper reflector positioned adjacent to the top metal contact (Fig.4; [0057]: the top DBR 420); and
a quantum well positioned between the lower reflector and the upper reflector (Fig.4; [0057]: the microcavity active region 430).

As to claim 35, Ogasawara et al. in view of Mihota et al. discloses the camera package of claim 30.  It fails to disclose wherein the light source module embedded in the silicon substrate of the image sensor comprises: a top metal contact connected to the driver via a second conductive path embedded in the silicon substrate of the image sensor between the top metal contact and the driver.
However, Lott et al. teaches a top metal contact (Lott et al.: Fig.8; [0067]: the top metal contact layer 810) connected to the driver via a second conductive path embedded in the silicon substrate of the image sensor between the top metal contact and the driver (Fig.10(f): the top metal contact layer is connected to the integrated circuit via some electrical connection.  Specifically, the top surface metal interconnection on the right hand side of VCSEL corresponds to the second conductive path in the claim).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ogasawara et al. and Mihota et al. with the teaching of Lott et al. to have a top metal contact connected to the driver via a second conductive path embedded in the silicon substrate of the image sensor between the top metal contact and the driver, so as to facilitate the VCSEL by means of extremely short interconnecting lines ([0020]), thereby making the interconnections between different components more efficient.

As to claim 36, Ogasawara et al. in view of Mihota et al. and Lott et al. discloses the camera package of claim 35.  Lott et al. further teaches wherein the light source module embedded in the silicon substrate of the image sensor further comprises: a bottom metal contact embedded in the silicon substrate of the image sensor (Fig.8; [0067]: the second metal contact on the bottom of each interconnected VCSEL disk, similar to metal layer 311 in Fig.3), wherein the bottom metal contact is connected to the driver via a first conductive path embedded in the silicon substrate of the image sensor between the bottom metal contact and the driver ([0020]: “the top or bottom-emitting VCSELs may be integrated with and embedded within the back-end metal interconnecting layers of integrated silicon-germanium driver circuits”.  As shown in Fig.10(f), the second metal contract is connected to the integrated circuit via some electrical connection.  Specifically, the top surface metal interconnection on the left hand side of the VCSEL corresponds to the first conductive path in the claim).

	Claim 37 recites substantially similar subject matter as disclose in claim 28; therefore, it is rejected for the same reasons.

Claims 39-41 recite substantially similar subject matter as disclosed in claims 25-27, respectively; therefore, they are rejected for the same reasons.

Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogasawara et al. (US 2010/0091128 A1) in view of Mihota et al. (US 2019/0141248 A1) as applied to claim 22 above, and further in view of Shin (US 2006/0092285 A1, cited by applicant).

As to claim 29, Ogasawara et al. in view of Mihota et al. discloses the mobile device of claim 22.  It fails to disclose wherein the light sensor is configured to measure a relative position or angle of the image sensor based on light received from the light source module embedded in the silicon substrate of the image sensor.
However, Shin teaches the light sensor is configured to measure a relative position or angle of the image sensor based on light received from the light source module embedded in the silicon substrate of the image sensor ([0056]: “the light emitted from the light emitting diodes 241, 243 can be detected by the photo diode 245… it is possible to detect a relative change in the position of the board 211 according to the amount of light detected by the photo diodes 245”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ogasawara et al. and Mihota et al. with the teaching of Shin to use the light sensor to measure a relative position or angle of the image sensor based on light received from the light source module embedded in the silicon substrate of the image sensor, so as to equip the device with an image stabilizer and improve the reliability of the device (abstract).

Allowable Subject Matter
Claims 33-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENZHEN WU whose telephone number is (571)272-2519. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SINH TRAN can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENZHEN WU/Examiner, Art Unit 2696 

/SINH TRAN/Supervisory Patent Examiner, Art Unit 2696